Title: From James Madison to Dolley Madison, [ca. 2 November] 1805
From: Madison, James
To: Madison, Dolley


          
            [ca. 2 November 1805]
          
          The last mail brought me, my dearest yours of the 30 Ocr. I am happy to find you able to walk about. I hope that will help to restore your appetite & strength, and that it will not belong before you will be able to undertake a journey hither; tho’ anxiously as I sigh for it, I can not wish it to be precipitated agst. the fullest approbation of Dr. P. I inclose a letter from the President and another from Mrs. Jackson. I have one from the latter but it says nothing except as to Lovells land. I find that the letter from Mrs. Pichon was brought by the black maid who went with her, and that a little box remains in her hands, containing probably the trinket referred to. If you wish it to be procured & forwarded, say so. Payne is well, and I am endeavoring to keep him in some sort of attention to his books.
          All my affection embraces you. A Carté blanche to Miss P.
          
            J. M.
          
          
            Inclosed. $300.
          
        